03/18/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 18-0190



                                 No. DA 18-0190

STATE OF MONTANA,

             Plaintiff and Appellee,
      v.

KENT RODERICK JENSEN,

             Defendant and Appellant.

                            GRANT OF EXTENSION

      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time

to and including April 21, 2020, within which to prepare, serve, and file the

State’s response.




TKP                                                                    Electronically signed by:
                                                                          Bowen Greenwood
                                                                      Clerk of the Supreme Court
                                                                            March 18 2020